PER CURIAM.
Petitioner seeks writ of mandamus directed to respondent prosecuting attorney, *733Leon County^ Florida. Rule to show cause issued. The response discloses the charges against petitioner, upon which he seeks speedy trial, were certified to and now are pending in the Circuit Court in and for Leon County. Respondent’s return further discloses he has not caused warrant or detainer to be placed against petitioner in Fulton County, Georgia.
Accordingly, the alternative writ of mandamus heretofore issued is discharged and't the petition is dismissed but without prejudice to any rights of the relator to proceed as he may be advised against a proper party.
It is so Ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.